Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 1 of 7

Filed

10/13/2020 12:00 AM

V2Z0-Cyu- i , Esther Degollado
° e0-Cu al O District Clerk
Webb District

2020CVA001790D3 Diana Vela

O. 2020CVA001780D3

VICTOR MANUEL RIVERA, JR. AND
VICTOR MANUEL RIVERA, SR.

IN THE DISTRICT COURT OF

VS. WEBB COUNTY, TEXAS

KARRIERS, INC., LONG SHOT

TRUCKING, LLC AND

§
§
§
§
§
:
JON EDWARD BEHLE §

_____ JUDICIAL DISTRICT
PLAINTIFFS’ ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW Victor Manuel Rivera, Jr. and Victor Manuel Rivera, Sr., hereinafter
referred to as Plaintiffs, complaining of Karriers, Inc., Long Shot Trucking, LLC and Jon
Edward Behle, hereinafter referred to as Defendants, and would respectfully show the
Court as follows:

1. Discovery is intended to be conducted under Level 3, Texas Rules of Civil
Procedure, Rule 190.4.

2. Plaintiffs are resident.citizens of Laredo, Webb County, Texas.

3. Defendant, Karriers, Inc., is a corporation organized under the laws of North
Dakota and authorized to conduct business in the State of Texas and may be served by
serving its Process Agent, Jeffrey Fultz, All American Agents of Process, 10343 Sam
Houston Park Dr., #210, Houston, TX 77064.

4. Defendant, Long Shot Trucking, LLC, is a limited liability company
organized under the laws of Minnesota and authorized to conduct business in the State
of Texas and may be served by serving its Process Agent, Jeffrey Fultz, Process Agent

Service Company, Inc., 10343 Sam Houston Park #210, Houston, TX 77064.
Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 2 of 7

5. Defendant, Jon Edward Behle, is an individual resident of the State of
Minnesota who may be served with process by serving The Chairman of the Texas
Transportation Commission, Richard F. Williamson, 125 E. 11th Street, Austin, Texas
78701-2483, who should then forward same to Jon Edward Behle, 106 Hall Ln, Alden,
MN 56009.

6. This Court has jurisdiction and venue of this case because this cause of
action is for negligence and the subject matter of this lawsuit and the amount in
controversy are all within the jurisdictional limits of this Court. Further, this Court has
venue of this case because all or a substantial portion of the acts or events giving rise to
the cause of action and the acts and/or omissions of negligence that proximately caused
the occurrence in question and the injuries and damages sustained by your Plaintiffs
occurred within the territorial limits of Webb County, State of Texas.

7. It has become necessary for your Plaintiffs to file this cause of action to
recover damages as a result of a motor-vehicle collision that occurred on or about October
24, 2018 in Laredo, Webb County, Texas. On such date, the Defendant, Jon Edward
Behle, was operating an 18-wheeler rig, when he attempted to make an improper turn
and struck the vehicle being operated by Plaintiff, Victor Manuel Rivera, Jr. Plaintiff, Victor
Manuel Rivera, Sr., is the owner of the vehicle Victor Manuel Rivera, Jr., was operating
at the time and on the occasion in question. Discovery is at its infancy in this case. Further
information and evidence on these issues are, at this time, within the knowledge of
Defendants and not Plaintiffs. However, this information can and will be obtained through
legal discovery efforts that may possibly require additional or different allegations.

Plaintiffs reserve the right to amend and/or supplement as allowed by the Texas Rules of
Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 3 of 7

Civil Procedure.

8.

Plaintiffs allege that at the time of the incident in question, Defendant driver,

Jon Edward Behle, committed acts and/or omissions of negligence that proximately

caused the occurrence in question and Plaintiffs’ injuries and damages. The acts and/or

omissions are, singularly and/or in combination, as follows:

Failure to keep a proper lookout;

Failure to control speed;

Failure to timely apply brakes;

Failure to yield right-of-way;

Failure to maintain an assured clear distance;

Failure to safely change lanes (negligence per se);

Turning into Plaintiffs lane of traffic when unsafe;

Failure to control his vehicle to avoid a collision;

Failing to drive in a single marked lane of traffic (negligence per se);
Changing lanes when unsafe (negligence per se);

Distracted driving;

Driver inattention; and/or

Failure to comply with the State and Federal Motor Carrier Safety
Regulations concerning, as applicable and as the evidence may reveal,
equipment, inspections, driver qualification and competence, medical
condition, hours of service and maintenance and repairs including all parts
required to be inspected in both pre-trip and post-trip inspections, annual

inspections and other routine inspections under the applicable regulations,
as applicable, implicating both negligence and negligence per se standards.

Such acts and/or omissions, singularly or in combination, and as the evidence will reveal,

constitute negligence and negligence per se, as applicable, and such negligence and
Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 4 of 7

negligence per se proximately caused the occurrence in question and the injuries and
damages sustained by your Plaintiffs. Discovery is at its infancy in this case. Further
information and evidence on these issues are, at this time, within the knowledge of
Defendants and not Plaintiffs. However, this information can and will be obtained through
legal discovery efforts that may possibly require additional or different allegations.
Plaintiffs reserve the right to amend and/or supplement as allowed by the Texas Rules of
Civil Procedure.

9. At all times material, Defendants, Karriers, Inc. and Long Shot Trucking,
LLC, are thought to be the employers/operators and/or owners and/or motor carriers of
the 18-wheeler tractor trailer rig driven by Defendant, Jon Edward Behle, at the time and
on the occasion in question. Defendant, Jon Edward Behle, is alleged to have been
operating said vehicles within the course and scope of his authority, agency, and/or
employment and in furtherance of the business affairs of Defendants, Karriers, Inc. and
Long Shot Trucking, LLC, and as an employee and/or statutory employee, as the
evidence will show, at the time and on the occasion in question. Plaintiffs, therefore,
invoke the legal concepts of respondent superior and vicarious liability to hold
Defendants, Karriers, Inc. and Long Shot Trucking, LLC, responsible for the referenced
acts and/or omissions of negligence of Defendant, John Edward Behle, that proximately
caused the occurrence in question and Plaintiffs’ injuries and damages. Discovery is at
its infancy in this case. Further information and evidence on these issues are, at this time,
within the knowledge of Defendants and not Plaintiffs. However, this information can and
will be obtained through legal discovery efforts that may possibly require additional or

different allegations. Plaintiffs reserve the right to amend and/or supplement as allowed
Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 5 of 7

by the Texas Rules of Civil Procedure.

10. _‘ Plaintiffs also allege that Defendants, Karriers, Inc. and Long Shot Trucking,
LLC, committed acts and/or omissions of negligent entrustment and/or negligence in
providing the means for Defendant, Jon Edward Behle, to be entrusted and/or provided
the motor vehicle in question to an incompetent, unsafe, dangerous or reckless driver,
along with applicable violations of the State and Federal Motor Carrier Safety Regulations
(negligence per se), such negligence, negligent entrustment, and/or negligence per se,
singularly or in combination, and as the evidence will reveal, being a proximate cause of
the collision and of the injuries and damages suffered by Plaintiffs. Discovery is at its
infancy in this case. Further information and evidence on these issues are, at this time,
within the knowledge of Defendants and not Plaintiffs. However, this information can and
will be obtained through legal discovery efforts that may possibly require additional or
different allegations. Plaintiffs reserve the right to amend and/or supplement as allowed
by the Texas Rules of Civil Procedure.

11. As a result of the acts and/or omissions that caused the injuries and
damages referenced above, your Plaintiff, Victor Manuel Rivera, Jr., alleges that he
sustained physical injuries and damages from which he now suffers and in all probability
will continue to suffer into the future in terms of physical pain, mental anguish, physical
impairment, disfigurement, loss of earning capacity and the incurring of medical and
hospital bills and expenses in the past and in the future. Plaintiff, Victor Manuel Rivera,
Jr., sues for these damages in an amount within the minimum jurisdictional limits of the
Court, over $200,000.00 but not more than $1,000,000.00.

12. As a result of the acts and/or omissions of negligence that caused the
Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 6 of 7

occurrence in question and the damages referenced above, Plaintiff, Victor Manuel
Rivera, Sr.’s 2015 Chrysler 200 was damaged. Plaintiff seeks the necessary and
reasonable cost of repairing said vehicle and restoring it to its condition immediately prior
to the accident. As a further proximate result of the damage done to Plaintiffs vehicle, he
lost the use and enjoyment of same as a proximate result of Defendants’ negligence, for
which Plaintiff hereby sues. Plaintiff further seeks the diminished value of said vehicle
resulting from the occurrence in question that was proximately caused by Defendants’
negligence. Plaintiff, Victor Manuel Rivera, Sr., sues for these damages in an amount
within the minimum jurisdictional limits of the Court, but less than $100,000.00.

13. The Plaintiffs also sue for pre-judgment and post-judgment interest on the
items of damages allowed by law.

14. Plaintiffs demand a trial by jury on this case.

WHEREFORE PREMISES CONSIDERED, Plaintiffs prays that the Defendants be
cited in terms of law to appear and answer herein and that upon final hearing Plaintiffs do
have and recover of, from and against the Defendants, jointly and severally, their
compensatory damages as referenced above all in amounts in excess of the minimum
jurisdictional limits of this Court, pre-judgment and post-judgment interest, costs of court,
trial by jury, and for such other and further relief, in law and in equity to which Plaintiffs

may be justly entitled.
Case 5:20-cv-00210 Document 1-1 Filed on 11/25/20 in TXSD Page 7 of 7

Respectfully submitted,

HAGOOD ORMAND & KING, LLC
1520 E. Highway 6

Alvin, Texas 77511
(281)331-5757

Fax: (281)331-1105

*E-Service Email: firm@hokfirm.com

BY: _/s/ Ryan King
RYAN KING
SBN 24073263
Attorneys for Plaintiffs

*E-SERVED DOCUMENTS ARE ONLY ACCEPTED AT THE ABOVE DESIGNATED E-SERVICE EMAIL
ADDRESS. SERVICE ON ANY OTHER EMAIL ADDRESS WILL BE CONSIDERED INVALID.
